Per Curiam.
Defendants in these consolidated appeals seek review of their March 27, 1967 convictions, on pleas of guilty, of assault with intent to rob being armed in violation of MCLA § 750.89 (Stat Ann 1962 Rev § 28.284).
*367The people have filed a motion to affirm the convictions. GrCR 1963, 817.5(3).
Brief on appeal argues that the lower court’s examination of defendants at the plea proceedings failed to establish their participation in the crime and that the court failed to advise defendants of certain constitutional rights enumerated in Boykin v. Alabama (1969), 395 US 238 (89 S Ct 1709, 23 L Ed 2d 274).
The court’s examination of the defendants was sufficient to reveal their participation in the offense. Boykin v. Alabama, supra, is not retroactive. People v. Taylor (1970), 23 Mich App 595.
It is manifest that the questions sought to be reviewed on which the decision of the cause depends are so unsubstantial as to need no argument or formal submission.
Motion to affirm is granted.